DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 9/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 9/28/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2011/0283345 A1, published Nov. 17, 2011) in view of Abuelsaad (US 2015/0046969 A1, published Feb. 12, 2015).
Regarding claims 1, 8 and 9, Kamei discloses: an information processing system, comprising: a file acquirer that acquires a file used in a meeting (based upon pre-determined meeting scheduling information, meeting materials data is acquired, from the meeting information storage unit, at the specific output unit for display or output for the appropriate meeting. Kamei ¶ 16.). and a file executer that executes the file if the password is authenticated by the authentication processor (authentication and access to the protected meeting material information is provided based upon an authentication unit performing authentication of a user based upon context information, specifically, meeting and participant information. Kamei ¶ 16. Upon successful authentication, the meeting materials are displayed or output. Id.).
Kamei does not disclose: an authentication processor that selects, if a password is set to the file acquired by the file acquirer, an authentication scheme of the password, based on meeting information about the meeting, and executes a process of authenticating the password by the selected authentication scheme.
However, Abuelsaad does disclose: an authentication processor that selects, if a password is set to the file acquired by the file acquirer, an authentication scheme of the password, based on [meeting] information [about the meeting] (program detects and makes use of a user’s current environment (device use) and personal context to enable variable types of authentication to access an electronic resource of an entity. Abuelsaad ¶¶ 5 and 9.  The reference teaches adaptive access control from the simplest authentication scheme of requiring a short character PIN or, based upon a the computing context, a longer 8-digit password as an authentication requirement. Abuelsaad ¶ 25. Applicant’s use of the conditional preface in this limitation is awkward since no alternative is claimed.  The Examiner interprets the conditional “if a password is set” to broadly amount to an indication that an authentication scheme is required to proceed with the system.  While this language does not rise to the level of indefiniteness, the Examiner suggests Applicant consider rephrasing this clause.), and executes a process of authenticating the password by the selected authentication scheme (the system responds to receiving the determined authentication requirements by authorizing a user action. Abuelsaad ¶ 26.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlled output of meeting materials to prospective participants in meetings of Kamei with the adaptive authentication factor requirements for data access based upon user or device context based upon the teachings of Abuelsaad. The motivation being that static password authentication can frustrate users due to frequency and complexity or pose a security risk if too simple. Abuelsaad ¶ 2–3.
Regarding claim 2, Kamei in view of Abuelsaad discloses the limitations of claim 1, wherein the meeting information includes at least any one piece of information among a date and time during which the meeting is held, a participant of the meeting, a place where the meeting is held, and a device utilized in the meeting (meeting room information and associated participants of the meeting. Kamei ¶ 16.).  
Regarding claim 3, Kamei in view of Abuelsaad discloses the limitations of claim 2, wherein the authentication processor selects, based on the at least any one piece of information included in the meeting information, a first authentication scheme that executes a process of authenticating the password, based on a character input by a user, or a second authentication scheme different from the first authentication scheme (one authentication scheme requires the authentication of an 8-digit alphanumeric password. Abuelsaad ¶ 25. An alternate authentication scheme includes matching or verifying expected the device current location. Abuelsaad ¶ 26. Abuelsaad teaches adaptive authentication for data access based upon a broad range of contextual information.  It would have been obvious to one of ordinary skill in the art to apply the contextual information used in Kamei as factors effecting the determination of risk for determining the appropriate authentication scheme as disclosed in Abuelsaad.).  

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Abuelsaad in view of Jia (US 2014/0337945 A1, published Nov. 13, 2014).
Regarding claim 4, Kamei in view of Abuelsaad discloses the limitations of claim 3. Kamei in view of Abuelsaad does not disclose: wherein the authentication processor selects the first authentication scheme if a current time is not included in a time range for the date and time during which the meeting is held, and selects the second authentication scheme if the current time is included in the time range for the date and time during which the meeting is held.
However, Jia does disclose: wherein the authentication processor selects the first authentication scheme if a current time is not included in a time range for the date and time during which the meeting is held, and selects the second authentication scheme if the current time is included in the time range for the date and time during which the meeting is held (designating a “safe time” such as a period of time indicating the working time in office (which can be interpreted as a type of meeting) or the time at home. Jia ¶ 21. The system adjusts the authentication configuration based on these context parameters. Jia ¶ 22.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlled output of meeting materials to prospective participants in meetings of Kamei with context including period of time with distinct risk categorization based upon the teachings of Jia.  The motivation being that the authentication burden on the user is not justified in certain contexts such as when a device is where and when it is expected to be. Jia ¶ 19.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Abuelsaad in view of Nelson (US 2008/0307520 A1, published Dec. 11, 2008).
Regarding claim 5, Kamei in view of Abuelsaad discloses the limitations of claim 3. Kamei in view of Abuelsaad does not disclose: wherein the authentication processor selects the first authentication scheme if a user who accesses the file is not a participant of the meeting, and selects the second authentication scheme if the user who accesses the file is a participant of the meeting.
However, Nelson does disclose: wherein the authentication processor selects the first authentication scheme if a user who accesses the file is not a participant of the meeting, and selects the second authentication scheme if the user who accesses the file is a participant of the meeting (user access privilege tables can be interpreted as identifying users organized in groups such as participants and non-participants.  The reference discloses privilege lists where certain users, identified by user IDs are associated with authentication privilege codes, where certain codes identify authentication scheme where passwords are used and where passwords are not used. Nelson ¶ 33 and Table III.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlled output of meeting materials to prospective participants in meetings of Kamei with associating different authentication schemes based upon being part of a specific group of identified users who require passwords and others that do not require passwords based upon the teachings of Nelson. The motivation being to simplify the authentication management using a content management and access control lists. Nelson ¶ 10.
 
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Abuelsaad in view of Wang (US 2019/0081968 A1, published Mar. 14, 2019).
Regarding claim 6, Kamei in view of Abuelsaad discloses the limitations of claim 3. While Abuelsaad does disclose using context information to adapt authentication schemes, including parameters associated with location, Kamei in view of Abuelsaad does not specifically disclose: wherein the authentication processor selects the first authentication scheme if a position of a user who accesses the file is not included in the place where the meeting is held, and selects the second authentication scheme if the position of the user who accesses the file is included in the place where the meeting is held.
However, Wang does disclose: wherein the authentication processor selects the first authentication scheme if a position of a user who accesses the file is not included in the place where the meeting is held, and selects the second authentication scheme if the position of the user who accesses the file is included in the place where the meeting is held (computing risk assessment values based upon the location of the user being in an unusual location at a suspect time. Wang Figure 5 and ¶¶ 37 and 62).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlled output of meeting materials to prospective participants in meetings of Kamei with adapting authentication scheme based upon the user being in an expected location based upon the teachings of Wang.  The motivation being to increase security posture by measuring the fraud risk based upon various system and user contexts and environments. Wang Abstract and ¶ 67.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Abuelsaad in view of Dasgupta (US 2016/0359838 A1, published Dec. 8, 2016).
Regarding claim 7, Kamei in view of Abuelsaad discloses the limitations of claim 3. Kamei in view of Abuelsaad do not disclose: wherein the second authentication scheme is a scheme of determining whether a voice input by a user matches the password, or a scheme of determining whether a voiceprint of a voice input by a user matches a voiceprint of the participant registered in advance.
However, Dasgupta does disclose: wherein the second authentication scheme is a scheme of determining whether a voice input by a user matches the password, or a scheme of determining whether a voiceprint of a voice input by a user matches a voiceprint of the participant registered in advance (adaptive authentication employs various authentication schemes. Authentication schemes or modalities include voice recognition, facial recognition, fingerprint recognition, passwords, security token, CAPTCHA, keystroke recognition and verification code through SMS. Dasgupta ¶¶ 18–19.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlled output of meeting materials to prospective participants in meetings of Kamei with employing adaptive authentication using a voice recognition scheme based upon the teachings of Dasgupta.  The motivation being that the overall accuracy of authentication can be high when used among many individual measurements. Dasgupta ¶ 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (US 2019/0303827 A1, published Oct. 3, 2019) managing reservation information; Bailey (US 8,904,496 B1, issued Dec. 2, 2014), authentication based upon current location of a device and over a period of time; Zeljko (US 9,426,182 B1, issued Aug. 23, 2016), context-based access authentication of devices; Anantharaman (US 2013/0145284 A1, published Jun. 6, 2013), conference management application for participants sharing protected content; Savage (US 2014/0366098 A1, published Dec. 11, 2014), conference management application for controlling meeting schedules and data files available for participants; Chen (US 2008/0253546 A1, published Oct. 16, 2008), password management for conference calls; Li (US 2016/0050160 A1, published Feb. 18, 2016), managing online meetings and controlling the extent to which shared resources are disseminated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Primary Examiner, Art Unit 2494